Citation Nr: 1728849	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chondromalacia of the right knee with osteoarthritis, excluding the period from October 22, 2008, to November 30, 2008, during which a temporary total rating for based on surgical treatment necessitating convalescence was in effect.  

2.  Entitlement to a rating in excess of 30 percent for chondromalacia of the left knee with osteoarthritis, excluding the period from December 10, 2008, to January 31, 2009, during which a temporary total rating for based on surgical treatment necessitating convalescence was in effect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The appellant served on active duty in U.S. Army from March 1987 to July 1990.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied ratings in excess of 30 percent for right and left knee chondromalacia.  

Before the appeal was certified to the Board, in an April 2009 rating decision, the RO assigned a temporary total rating for chondromalacia of the right knee, status post arthroscopy, for the period from October 22, 2008, to November 30, 2008; and a temporary total rating for chondromalacia of the left knee, status post arthroscopy, for the period from December 10, 2008, to January 31, 2009.  See 38 C.F.R. § 4.30.  The appellant did not appeal the RO's determination in this regard.  

In January 2016, the Board remanded the matters for additional evidentiary development.  At that time, the issues on appeal were characterized as "entitlement to an evaluation in excess of 30 percent disabling for chondromalacia of the left knee also claimed as osteoarthritis, for the period prior to October 22, 2008, and in excess of 30 percent disabling since December 1, 2008."

These matters were previously before the Board in September 2016, at which time they were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2016, the Board remanded this claim for further evidentiary development.  The Board directed that the Veteran be afforded a new VA medical examination that included joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing sitautions.  Pursuant to the remand, the Veteran received a VA examination in May 2017.  However, the examiner tested joint pain on active motion and in weight-bearing situations, but failed to test joint pain on passive motion and nonweight-bearing situations.  Moreover, the examination was internally inconsistent, as the examiner indicated that ankylosis was a contributing factor to the Veteran's disability but indicated in subsequent sections that the Veteran did not have ankylosis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a different examiner than the one who performed the September 2016 VA examination to determine the severity of the diagnosed bilateral knee disabilities.  The examiner should review the claims folder and note such review.  

A thorough orthopedic examination of the bilateral knees should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain the knees.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

The examiner should also state whether the Veteran's bilateral knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and left knee and whether there is effusion, whether the knee locks and if so, the frequency of the locking.  

2.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


